Citation Nr: 1523029	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  07-09 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

3.  Entitlement to a total rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1965 to October 1968 and from August 1969 to January 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran waived RO consideration of that evidence in April 2015.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

This is the fifth time this matter has been before the Board.  Most relevantly, in September 2011, subsequent to a December 2010 remand from the United States Court of Appeals for Veterans Claims (CAVC), the Board granted entitlement to service connection for PTSD and remanded the Veteran's claims of entitlement to service connection for a mental disability other than PTSD for further development including obtaining a medical opinion.  To be brief, the RO implemented the Board's decision, assigned a 50 percent initial disability rating for PTSD, obtained a March 2012 medical opinion, and denied the claim of entitlement to service connection for a psychiatric disability other than PTSD.  The Veteran appealed the rating assigned and the denial of entitlement to service connection for a psychiatric disability other than PTSD, so the matter was returned to the Board.

In March 2013, the Board remanded the matter to associate outstanding records with the file, obtain an addendum opinion from the March 2012 VA examiner regarding the severity of the Veteran's PTSD and the etiology of his non-PTSD psychiatric conditions, and readjudicate the claim.  After the RO completed these task and again denied the claims in a June 2013 SSOC, the Veteran appealed.  

In October 2013, the Board found inadequate the June 2013 addendum opinion obtained from the March 2012 VA examiner and again remanded the matter for further development.  The Board instructed the RO to obtain a medical opinion from a different examiner regarding the Veteran's psychiatric conditions.  The RO obtained a November 2013 opinion from a second examiner and denied the claims in a January 2014 SSOC.  After receiving additional evidence, the RO denied the claims in a February 2014 SSOC.  The Veteran appealed to the Board.  

In July 2014, the Board determined that the November 2013 opinion obtained pursuant to its October 2013 remand instructions was also inadequate.  The Board remanded the matter for the fourth time subsequent to the initial grant of service connection and, again, instructed that a medical opinion regarding the nature, etiology, and severity of the Veteran's psychiatric conditions be obtained from a new (third) examiner.  The RO obtained a September 2014 opinion from a third VA examiner, readjudicated the matter, and issued an October 2014 SSOC denying the Veteran's claims.  The opinion of the third VA examiner to address the questions asked by the Board, which is the fourth opinion obtained, is inadequate with respect to the etiological questions asked because it is internally inconsistent.

The Board has an obligation to ensure compliance with its prior remand to obtain an adequate opinion regarding the nature and etiology of all of the Veteran's current psychiatric disorders and to determine the severity of the Veteran's PTSD and any other psychiatric disorders related to the Veteran's service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); July 2014 Board Remand; see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (2007) ("once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one").  Ordinarily, remand would be required.

However, since the October 2014 SSOC was issued, the Veteran has supplied a January 2015 opinion from a private examiner.  As will be discussed below, the Board finds that the VA examiners' opinions (June 2006, January 2009, March 2012, June 2013, November 2013, and September 2014) and the medical opinions (from both VA and private mental health professionals) submitted by the Veteran, collectively, provide sufficient medical evidence to decide the merits of the Veteran's claims.  Therefore, the Board will not remand the matter for further clarification from the most recent VA examiner or to obtain a new opinion from a new examiner, but will decide the merits of the Veteran's claims.


FINDINGS OF FACT

1.  In September 2011, the Board granted entitlement to service connection for PTSD; the symptoms of the Veteran's PTSD cannot be distinguished from those of his other, currently diagnosed psychiatric disorders; therefore, the grant of entitlement to service connection for PTSD constitutes a full grant of the benefits sought on the Veteran's appeal of entitlement to service connection for a psychiatric disorder.

2.  The Veteran's service-connected PTSD has been manifested by occupational and social impairment, with deficiencies in most areas.

3.  The Veteran's service-connected PTSD (including all his mental health symptoms) render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  There remain no allegations of errors of fact or law for appellate consideration regarding the claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 7105(d)(5) (West 2014).

2.  The criteria for a rating of 70 percent, but no more, for PTSD have been met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

In December 2010, as discussed in the Introduction, the Court remanded the issue of entitlement to service connection for a psychiatric disorder, including but not limited to PTSD.  See also Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) (holding that the Board is required to address any diagnosed mental health conditions).  In September 2011, the Board granted entitlement to service connection for PTSD.  The Board finds that the medical evidence of record indicates that the Veteran's psychiatric symptoms cannot be differentiated.  See, e.g., January 2006 VA Psychologist Opinion Letter (opining that PTSD and substance abuse issues are "intricately linked"); September 2014 VA Examination ("it is not possible to discern what portion of each symptoms [sic] is attributable to each diagnosis without resorting to speculation"); January 2015 Private Opinion Letter (indicating all of the Veteran's psychiatric symptoms are intertwined and due, either directly or secondarily, to his PTSD).  Controlling law precludes the Board from attributing the Veteran's psychiatric symptoms to a nonservice-connected disability rather than his service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. §§ 4.14 ("The evaluation of the same disability under various diagnoses is to be avoided.") and 4.130 (setting forth schedule of ratings for mental disorders which contains criteria that apply regardless of the particular diagnosis given to the psychiatric symptoms).  Without there being any clear medical opinion delineating the symptoms attributable to each diagnosis, and resolving all doubt in the Veteran's favor, the Board will attribute all of his psychiatric symptoms to his service-connected PTSD.

Because the Board finds that all of the Veteran's psychiatric symptomatology must be considered in rating his PTSD, the grant of entitlement to service connection for PTSD constituted a grant in full the benefit the Veteran sought with respect to entitlement to service connection for a psychiatric disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the claim for service connection for a psychiatric disorder other than PTSD, the Board does not have jurisdiction to review it, and it is dismissed.

II.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran in January 2006, March 2006, January 2012, and July 2012.  The notice includes all necessary elements of adequate notice, including, but not limited to, how VA determines the effective date, the elements of an increased rating claim, the required elements of a TDIU claim, the assistance the VA would provide, and the evidence he was expected to provide.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, and various lay statements.  The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.
  
Additionally, the Veteran was provided relevant VA examinations and/or obtained relevant medical opinions in June 2006, March 2007, January 2009, March 2012, June 2013, November 2013, and September 2014.  As these VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disability, addressed relevant evidence, and provided a rationale for their opinions.  The Board notes that, although the Board has previously determined that there are inadequacies in a number of the VA examinations, the reports are adequate collectively, particularly when considered in combination with the January 2015 private psychiatric opinion provided by the Veteran in support of his claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The available medical evidence adequately describes the nature and severity of the Veteran's psychiatric symptomatology, so no further medical evidence is required to decide the merits of the claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

III.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

IV.  Legal Standards:  Initial Rating for PTSD

In the January 2012 rating decision which implemented the Board's September 2011 grant of entitlement to service connection for PTSD, the RO assigned an initial disability rating of 50 percent effective December 9, 2005 (the date of claim).  The Veteran has appealed the assignment of an initial disability rating of 50 percent.  See April 2012 Notice of Disagreement; October 2012 Substantive Appeal (VA Form 9).  Because the Veteran is appealing the original assignment of a disability evaluation for PTSD following award of service connection, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999)

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

V.  Initial Rating for PTSD:  Analysis

The Veteran is currently assigned a 50 percent disability rating.  He claims that his PTSD symptoms are more severe than that rating reflects and has submitted a private examiner's opinion and his own statements in support of his claim.

The Board acknowledges that the Veteran contends that his service-connected PTSD warrants a higher initial evaluation and has carefully reviewed all the evidence, including his and others' lay statements regarding his symptoms.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of a complex mental health condition, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who does not have mental health training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The record reflects that a number of mental health professionals have identified symptoms listed in the criteria for a 70 percent rating.  For example, the evidence establishes that the Veteran's symptoms have included, throughout the appeal period, irritability with angry outbursts, though without periods of violence.  See, e.g., 2006 VA Psychologist Opinion Letter; June 2006 VA Examination; June 2011 VA Opinion Letter from Director of PTSD Program; March 2012 VA Examination (documenting irritability or angry outbursts ("verbal fighting with supervisors"); November 2013 VA Examination.  The record also documents a single incident of suicidal ideation, although that incident does not appear to have had a significant impact on his occupational or social functioning.  See January 2009 VA Examination (GAF of 62; noting no current suicidal ideation, "but states he had brief thoughts of self-harm approximately three weeks ago"); see also March 2012 VA Examination (no suicidal or homicidal ideation); November 2013 VA Examination (same).  

Importantly, however, many of the medical professionals providing opinions have indicated that his psychiatric symptoms are "severe" and that they cause significant occupational and social impairment, including difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.  See 2006 VA Psychologist Opinion Letter ("[H]is level of PTSD is severe enough that it interferes with his interpersonal, occupational, and social functioning."); June 2011 VA Opinion Letter from Director of PTSD Program ("His overall clinical presentation is marked by significant interpersonal, occupational, and social impairment.  This includes deficiencies in work, family relations, judgment, thinking, and mood; frequent anxiety and depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with inappropriate anger outbursts); difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships."); November 2013 VA Examination (noting difficulty in adapting to stressful circumstances including work or a worklike setting, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships); January 2015 Private Opinion Letter (discussing interplay between PTSD and substance abuse, opining that the Veteran's symptoms are "severe").  Many of the GAF scores assigned both prior to and during the period on appeal are consistent with those assessments.  See, e.g., November 2005 VA SATP Consult (assigning GAF of 50); June 2006 VA Examination (GAF of 50); March 2009 VA Mental Health Intake (assigning GAF of 60); November 2013 VA Examination (GAF 45).  The Board notes that not all symptoms need be present for a particular rating criteria to be met, rather the focus is on the overall functional impact of the symptoms due to some of the listed symptoms or due to symptoms similar to those listed.  See Mauerhan, 16 Vet. App. at 442.

Although there is contrary medical evidence indicating that the Veteran's symptoms are less severe or have only a mild or moderate impact on the Veteran's occupational and social functioning, the Board finds the evidence is at least in equipoise regarding whether the Veteran's occupational and social impairments are severe and are due, at least in part, to symptoms such as those identified in the criteria for a 70 percent rating.  Compare March 2012 VA Examination (documenting chronic sleep impairment, difficulty concentrating, irritability or angry outbursts, depressed mood, anxiety, disturbances of motivation or mood, but describing PTSD symptoms as "mild or transient" and failing to include symptoms attributable to substance abuse; GAF 65) with November 2013 VA Examination (GAF 45; opining the Veteran's symptoms cause an inability to establish and maintain effective relationships).

The Board will turn, then, to the question of whether the Veteran meets the criteria for a 100 percent disability rating.  As noted above, the criteria for a 100 percent disability rating contemplate total occupational and social impairment due to such symptoms as, among others, persistent delusions or hallucinations, persistent danger of hurting self or others, and memory loss for names of close relatives, own occupation, or own name.  The mental health professionals who have evaluated the Veteran have, generally, not found the presence of any of the symptoms listed in the criteria for a 100 percent rating.  With respect to being a danger to himself or others, there is a single instance of the Veteran considering self-harm.  See January 2009 VA Examination ("brief thoughts of self-harm approximately three weeks ago"); but see March 2012 VA Examination (no suicidal or homicidal ideation); November 2013 VA Examination (same); September 2014 VA Examination ("denies current and past suicidal ideation").  

The only other symptoms listed in the criteria for a 100 percent rating with any support in the record are auditory hallucinations.  See January 2006 VA Psychologist Opinion Letter ("he has consistently reported...flashbacks with auditory and visual hallucinations").  However, the Board finds the greater weight of the evidence is against concluding that the Veteran has experienced "persistent" hallucinations that cause total occupational and social impairment.  This determination is based on several factors.  First, many mental health professionals have indicated the Veteran does not experience hallucinations or delusions.  See March 2012 VA Examination (documenting no current hallucinations or delusions); November 2013 VA Examination (failing to identify hallucinations or delusions as a symptom); September 2006 VA Mental Health Note (same).  Second, among the examiners who have noted that the Veteran endorses auditory hallucinations, at least one has opined that any such hallucinations are not "persistent".  See June 2006 VA Examination.  Third, there is a persuasive evidence of record indicating that, although the Veteran endorses auditory hallucinations, he is actually experiencing a ringing in the ears rather than "true auditory hallucinations."  See, e.g., January 2009 VA Examination ("He endorses auditory hallucinations when asked, but when discussing them further fails to describe any true auditory hallucinations...There clearly is no true history of true auditory hallucinations."); March 2012 VA Examination ("sometimes hears a high-pitched ringing in one of his ears").  

Finally, with respect to a 100 percent disability rating and regardless of the specific symptoms claimed, the greater weight of the evidence is against finding that the Veteran's symptoms result in total occupational and social impairment.  See, e.g., January 2009 VA Examination ("The patient is not demonstrating any mental health issue that would meaningfully impair his ability to work on a consistent full-time basis at this time."; documenting that the Veteran was currently employed on a full-time basis); March 2012 VA Examination (documenting that the Veteran "quit his job this year" due to age eligibility and job-related stress including reprimand for safety issues and on-the-job injury); November 2013 VA Examination (noting the Veteran was able to maintain employment until he retired in 2012).  The Board notes that the January 2015 Private Opinion Letter submitted by the Veteran provides some contrary evidence in that the private physician opined:  "I do not believe that he will ever be employable due to the severity of his symptoms and due to the fact that he is not amenable to any long-term treatment."  However, the Board notes that the other evidence of record documents that the Veteran has maintained good relationships with his adult children, that he maintained a long-term romantic relationship, and that he otherwise has not experienced "total" occupational and social impairment.  See 2006 VA Psychologist Opinion Letter ("[H]is level of PTSD is severe enough that it interferes with his interpersonal, occupational, and social functioning."); June 2011 VA Opinion Letter from Director of PTSD Program ("significant interpersonal, occupational, and social impairment...deficiencies in work, family relations, judgment, thinking, and mood", but not total impairment); May 2014 Addendum to Opinion Letter by Social Worker (recommending a 70 percent disability rating due to severe, not total, impairment in occupational and social functioning); see also November 2005 VA SATP Consult (noting good relationships with his adult children, and a romantic relationship of three-year duration).

In short, the Board finds that the Veteran's mental health symptoms have met the criteria for a 70 percent disability rating during the entire period on appeal, but have not met or more closely approximated the criteria for a 100 percent disability rating at any time during the period on appeal.  38 C.F.R. § 4.130, DC 9411 (2014).  The evidence is not in equipoise.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board grants entitlement to an initial disability rating of 70 percent for service-connected PTSD.

VI.  Extra-Schedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The various VA examiners and private opinions of record address the symptoms expressly contemplated by the schedular criteria (e.g., chronic sleep impairment, irritability).  The Veteran has complained of symptoms and functional limitations including inability to establish and maintain effective relationships, social isolation and other impairments as noted above.  As already discussed, these symptoms and their associated functional impacts were all considered in assigning the 70 percent rating for PTSD under DC 9411.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation.

Although the diagnostic codes applicable in this case allow for higher ratings for mental disorders, the Board fully explained why the higher ratings were not warranted.  The Veteran's primary contention has been that his PTSD was so severe that it resulted in severe impairments in both occupational and social functioning.  The Board thoroughly evaluated the evidence and concluded, after extensive analysis, that the Veteran did not meet the criteria for a higher rating.

The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected PTSD.

The Veteran is not service-connected for any other disability, but explicitly finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's psychiatric disabilities (which have all been considered in assigning a schedular rating), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed.Cir. 2014).

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for service-connected PTSD (or other diagnosed psychiatric disorders) is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

VII.  Entitlement to TDIU

Although a claim for a total disability rating based on unemployability (TDIU) is an element of all increased rating claims, Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran was gainfully employed throughout most of period under consideration.  Specifically, he was regularly employed until he retired in January 2012, though he did experience brief, intermittent periods of unemployment prior to his retirement.  See, e.g., January 2009 VA Examination (noting Veteran was working on a full-time basis); March 2012 VA Examination ("quit his job this year").  The interruptions in employment are to be expected for a Veteran with a 70 percent disability rating and are not, by themselves, indicative of unemployability, particularly where, as here, the Veteran was able to obtain new employment within a short time.  The greater weight of the available employment evidence does not indicate that the Veteran's employment was marginal or in a protected environment.  See 38 C.F.R. § 4.16(a).  Therefore, the record did not reasonably raise the issue of entitlement to TDIU at any time prior to his retirement in 2012.

In April 2012, the Veteran made an explicit claim of entitlement to TDIU.  See April 2012 Notice of Disagreement.  Consequently, the period under consideration with respect to entitlement to TDIU is the period beginning April 2012.  

The Veteran's claim of entitlement to TDIU is based on his service-connected disability which includes only PTSD (including all mental health symptoms) rated as 70 percent disabling.  The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).   The Veteran's single 70 percent disability rating meets these schedular criteria for consideration of entitlement to TDIU.

In determining unemployability for VA purposes consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching a determination regarding unemployability, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

Here, the record establishes that the Veteran retired in 2012 from his long-term employment due to age eligibility and job-related stress including a reprimand for safety issues and on-the-job injury.  See March 2012 VA Examination; November 2013 VA Examination (discussing employment history, including termination from several jobs for substance abuse).  The record also indicates that some nonservice-connected physical disabilities contributed to the Veteran's decision to retire in 2012 and to his continued unemployment.  See September 2014 VA Examination ("Veteran reports his not working is mainly due to his physical pain complaints.").  

While there are a number of opinions by VA examiners suggesting that the Veteran's service-connected PTSD does not render him unemployable, all of those opinions either explicitly or implicitly exclude consideration of mental health symptoms attributable to the Veteran's substance abuse.  See, e.g., July 2012 VA Addendum Opinion (limiting consideration to only "PTSD symptoms"); November 2013 VA Examination (same while noting significance of substance abuse).  As discussed above, the Board has determined that all of the Veteran's diagnosed psychiatric disorders and the associated symptoms must be considered in evaluating the severity of the Veteran's service-connected PTSD.  Thus, the negative opinions based only on "PTSD symptoms" to the exclusion of substance abuse issue provide no probative weight in concluding that the Veteran is employable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-305 (2008) (listing factors to consider in evaluating probative value of medical evidence).

The opinions that do consider substance abuse issues unanimously conclude that the Veteran's psychiatric symptoms render him unemployable.  See May 2014 Addendum Opinion of Private Social Worker; February 2015 Private Opinion Letter ("I do not believe that he will ever be employable due to the severity of his symptoms and due to the fact that he is not amenable to any long-term treatment.").  In addition, the negative opinions all, to varying degrees, attribute his employment difficulties to substance abuse.  See November 2013 VA Examination; September 2014 VA Examination ("The Veteran reports he was terminated from full-time employment in January 2012 for a substance abuse violation and that he held a commercial driver's license until late in 2013 when he let the renewal lapse because he did not want to pay for the required physical."); May 2014 Addendum Opinion of Private Social Worker ("The impact of [the Veteran]'s substance abuse on his ability to maintain employment is well documented throughout his record.....There exists a general consensus [among the mental health professionals] that one of the largest impediments to his being able to maintain employment is his substance abuse."); February 2015 Private Opinion Letter (noting contribution of substance abuse to present unemployment).  The Board finds that these opinions provide some additional support for the conclusion that the totality of the Veteran's mental health symptomatology does render him unemployable.  See Nieves-Rodriguez, 22 Vet. App. 304 (noting it is the reasoning that provides most of the probative weight to an opinion).

For these reasons, the Board concludes that the evidence of record regarding unemployability is at least in equipoise and the Board will grant entitlement to TDIU.  See Gilbert, 1 Vet. App. at 53-56.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric disorder other than PTSD is dismissed.

Entitlement to an initial rating of 70 percent, but no more, for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to TDIU due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


